Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.  

Amended claims filed on 10/28/2020 have been examined.  Claims 1, 3, 5, 8-17, and 19 have been amended.  No additional claims have been added or cancelled   Claims 1-20 remain pending.

Response to Arguments/Amendments

Applicant’s arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.


Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 6, 8, 9, 11, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (USPat: 2017/0245241, hereinafter referred to as Yu) in view of Liao et al. (USPub: 2018/0317121, hereinafter referred to as Liao) and Liu et al. (USPub: 2007/0195764, hereinafter referred to as Liu). 

Regarding claim 1, Yu discloses a method comprising:
storing, by a radio access network (RAN) device of a RAN, first coverage information for a communication link established between the RAN device and an end device, wherein the first coverage information includes one or multiple first attributes of the communication link (para. 257, lines 1-3 and wherein the RAN device is a next generation Node (gNB) or evolved Node B (eNB) (para. 81, line 3, wherein the base station is an eNB).  
Although Yu discloses everything as applied above, Yu does not explicitly disclose receiving, by the radio access network device from the end device after the storing, a request to establish a packet data unit (PDU) session via the communication link. However, this concept is well known in the art as disclosed by Liao. In the same field of endeavor, Liao discloses 
receiving, by the RAN device from the end device after the storing, a request to establish a packet data unit (PDU) session via the communication link (para. 23, lines 5-8, step 210 in Fig. 2, where the controller establish traffic flows, i.e., the communication link);  
comparing, by the RAN device in response to receiving the profile, the multiple instances of the second coverage information to the first coverage information (para. 47, 1-13, wherein the controller compares the service request with the subscription); 
selecting, by the RAN device in response to the comparing, one of the multiple instances of the second coverage information that matches the first coverage information (para. 34, lines 4-5 and para. 32, 15-19, wherein the controller may select different traffic flows, i.e., different links based on the service request); and
enforcing, by the RAN device subsequent to an establishment of the PDU session, the one or multiple traffic flow control parameters and values, which correlate to the selected one of the multiple instances of the second coverage information, in relation to a traffic flow of the communication link (para. 22, lines 14-16, where the traffic parameters are enforced).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Liao’s method into Yu’s invention. One of ordinary skill in the art would have been motivated of providing “for wireless communication of high-speed data for mobile phones and data terminals (para. 2, lines 1-3).
Although Yu and Liao disclose everything as applied above, Yu and Liao do not explicitly disclose receiving, by the network device subsequent to receiving the request, a profile that includes multiple instances of second coverage information, wherein each instance of second coverage information correlates to one or multiple traffic flow control parameters and values.  However, this concept is well known in the art as disclosed by Liu. In the same field of endeavor, Liu discloses 
receiving, by the RAN device subsequent to receiving the request, a profile that includes multiple instances of second coverage information, wherein each instance of second coverage information correlates to one or multiple traffic flow control parameters and values (para. 37, lines 1-6 and para. 9, lines 1-7, wherein the coverage information is exchanged between the user device and the network via a QoS profile, which means the overage correlates to traffic flow parameters).


Regarding claim 3, Yu, Liao and Liu disclose everything as applied above.   Liao further discloses 
wherein the first coverage information includes context information pertaining to the communication link, wherein the context information indicates at least one of a deployment type of the RAN device, whether the communication link is indoors or outdoors, or whether the communication link is third party sponsored or not (para. 24, lines 14-15 and para. 18, lines 18-20).

Regarding claim 5, Yu, Liao and Liu disclose everything as applied above.   Liao further discloses 
enforcing, by the RAN device, the one or multiple traffic flow control parameters and values in relation to another communication link for the PUD session, wherein the other communication link is between the RAN device and an upstream network device of a core network, and wherein the upstream network device is one of a serving gateway (SGW) or a user plane function (UPF) (para. 43, lines 1-3).

Regarding claim 6, Yu, Liao and Liu disclose everything as applied above.   Liao further discloses 
wherein the profile includes a Quality of Service (QoS) profile that includes one or multiple QoS parameters and values that relate to at least one of an uplink or a downlink for the traffic flow (para. 22, lines 4-6).

Regarding claim 8, Yu, Liao and Liu disclose everything as applied above.   Yu further discloses 
one or more values of the first coverage information differ from corresponding one or more values of the second coverage information (para. 166, lines 12-16).

Regarding claims 9, 11, 13, 14, and 15, they are substantially the same as claims 1, 3, 5, 6 and 8, except claims 9, 11, 13, 14, and 15 are in a network device claim format. Furthermore, Liao discloses the network device comprises a communication interface, a memory and a processor (Fig. 9). Because the same reasoning applies, claims 9, 11, 13, 14, and 15 are rejected under the same reasoning as claims 1, 3, 5, 6 and 8. 

Regarding claims 17 and 19, they are substantially the same as claims 1 and 3, except claims 17 and 19 are in a non-transitory computer-readable medium claim format. Furthermore, Liao discloses the memory may be configured to execute instructions to perform the steps in the method (para. 62, lines 7-11). Because the same reasoning applies, claims 17 and 19 are rejected under the same reasoning as claims 1 and 3. 

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liao and Liu as applied to claims 1, 9, and 17 above, and further in view of Mofidi et al. (USPub: 2009/0208456, hereinafter referred to as Mofidi). 

Regarding claim 2, Yu, Liao and Liu disclose everything as applied above. Yu, Liao and Liu do not explicitly disclose wherein the one or multiple first attributes indicate at least one of a number of frequency bands, one or multiple frequency bands, a number of carrier frequencies, one or multiple carrier frequencies, use of carrier aggregation, or use of dual connectivity. However, this concept is well known in the art as disclosed by Mofidi. In the same field of endeavor, Mofidi discloses 
wherein the one or multiple first attributes indicate at least one of a number of frequency bands, one or multiple frequency bands, a number of carrier frequencies, one or multiple carrier frequencies, use of carrier aggregation, or use of dual connectivity (para. 24, lines 11-15).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Mofidi’s method 

Regarding claim 10, it is substantially the same as claim 2, except claim 10 is in a network device claim format. Because the same reasoning applies, claim 10 is rejected under the same reasoning as claim 2.

Regarding claim 18, it is substantially the same as claim 2, except claim 18 is in a non-transitory computer-readable medium claim format. Because the same reasoning applies, claim 18 is rejected under the same reasoning as claim 2.

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liao and Liu as applied to claims 1, 9, and 17 above, and further in view of Stojanovski et al. (USPub: 2018/0288784, hereinafter referred to as Stojanovski). 

Regarding claim 4, Yu, Liao and Liu disclose everything as applied above. Yu, Liao and Liu do not explicitly disclose wherein the one or multiple traffic flow control parameters and values that correlate to the selected one of the multiple instances of the second coverage information include at least one of a Maximum Bit Rate (MBR), a Guaranteed Flow Bit Rate (GFBR), a Maximum Flow Bit Rate (MFBR), or a Maximum Packet Loss Rate (MPLR). However, this concept is well known in the  
wherein the one or multiple traffic flow control parameters and values that correlate to the selected one of the multiple instances of the second coverage information include at least one of a Maximum Bit Rate (MBR), a Guaranteed Flow Bit Rate (GFBR), a Maximum Flow Bit Rate (MFBR), or a Maximum Packet Loss Rate (MPLR) (para. 45, lines 5-12).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Stojanovski’s method into Yu, Liao and Liu’s invention. One of ordinary skill in the art would have been motivated of “providing data services to the mobile devices” (para. 2, lines 8-9).

Regarding claim 12, it is substantially the same as claim 4, except claim 12 is in a network device claim format. Because the same reasoning applies, claim 12 is rejected under the same reasoning as claim 4.

Regarding claim 20, it is substantially the same as claim 4, except claim 20 is in a network device claim format. Because the same reasoning applies, claim 20 is rejected under the same reasoning as claim 4.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Liao and Liu as applied to claim 1 above, and further in view of Muto et al. (USPub: 2012/0243460, hereinafter referred to as Muto). 

Regarding claim 7, Yu, Liao and Liu disclose everything as applied above. Yu, Liao and Liu do not explicitly disclose wherein the profile is received from a Policy Control Function (PCF) or a Policy and Charging Rules Function (PCRF). However, this concept is well known in the art as disclosed by Muto. In the same field of endeavor, Muto discloses 
wherein the profile is received from a Policy Control Function (PCF) or a Policy and Charging Rules Function (PCRF) (para. 191, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Muto’s method into Yu, Liao and Liu’s invention. One of ordinary skill in the art would have been motivated to “to enable a mobile station connected to one radio communication device to select another radio communication device having a large amount of residual resources as a new access point when the one radio communication device cannot be used, to prevent shortage of the radio resources and convergence in a mobile radio communication system” (para. 9, lines 3-8).

Regarding claim 16, it is substantially the same as claim 7, except claim 16 is in a network device claim format. Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L./
Examiner, Art Unit 2465


/WALTER J DIVITO/Primary Examiner, Art Unit 2419